DETAILED ACTION
This Office action is in response to the application filed on December 18, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 and 06/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on December 28, 2020.  These drawings are accepted by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MARCINKIEWICZ et al. (U.S. Pub. No. 2017/0302160 A1) in view of Teren et al. (US Pub. No. 2014/0268956 A1).

In re claim 1, MARCINKIEWICZ discloses (Fig. 4) a power supply (400) comprising: 
a power input terminal (420); 
an output capacitor (430); 
a rectifier (414) configured to rectify an AC voltage input through the power input terminal; 
a converter (converter comprising inductor 404, diode 406 and switch 408) configured to convert the rectified AC voltage into a DC voltage based on a preset voltage and supply the DC voltage to the output capacitor (Para. 0071-0077); and 

MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the rectifier with a synchronous rectifier, as disclosed in Teren to boost efficiency and reduce cost of the power converter circuit (Abstract and Para. 0005-0006).

In re claim 2, MARCINKIEWICZ discloses (Fig. 4) wherein the protection circuit (416) is a diode bridge in which a pair of diodes connected in series with each other and another pair of diodes connected in series with each other are connected in parallel (416 is diode bridge rectifier).

In re claim 3, MARCINKIEWICZ discloses (Fig. 4) wherein the protection circuit (416) is further configured to bypass the rectifier (414) and supply the AC voltage to the output capacitor (430) until a peak voltage of the input AC voltage is the same as the voltage charged in the output capacitor (Para. 0071-0077).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the rectifier with a synchronous rectifier, as disclosed in Teren to boost efficiency and reduce cost of the power converter circuit (Abstract and Para. 0005-0006).

In re claim 4, MARCINKIEWICZ discloses (Fig. 4) discloses the rectifier (414). 
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier, and wherein the synchronous rectifier comprises a plurality of switching elements; and the power supply further comprises a controller configured to control the plurality of switching elements so that the synchronous rectifier rectifies the AC voltage.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031), comprising a plurality of switching elements (Q1-Q4); and the power supply further comprises a controller (comprising elements 12, 14 and 16) configured to control the plurality of switching elements so that the synchronous rectifier rectifies the AC voltage (Para. 0030-0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the 

In re claim 5, MARCINKIEWICZ discloses (Fig. 4) the rectifier (414).
MARCINKIEWICZ fails to disclose wherein: the plurality of switching elements comprise a pair of switching elements connected in series with each other and another pair of switching elements connected in series with each other; the pair of switching elements comprises a first switching element located at an upper end and a second switching element located at a lower end; and the another pair of switching elements is configured to be connected in parallel with the pair of switching elements and comprises a third switching element located at the upper end and a fourth switching element located at the lower end.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031), wherein the plurality of switching elements (Q1-Q4) comprise a pair of switching elements (Q1-Q2) connected in series with each other and another pair of switching elements (Q3-Q4) connected in series with each other; the pair of switching elements comprises a first switching element (Q1) located at an upper end and a second switching element (Q2) located at a lower end; and the another pair of switching elements is configured to be connected in parallel with the pair of switching elements and comprises a third switching element (Q3) located at the upper end and a fourth switching element (Q4) located at the lower end.


In re claim 6, MARCINKIEWICZ discloses (Fig. 4) the rectifier (414).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier, wherein the synchronous rectifier is further configured to be connected to the power input terminal through a connection point between the first switching element and the second switching element and a connection point between the third switching element and the fourth switching element.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031), wherein the synchronous rectifier is further configured to be connected to the power input terminal (VAC1 and VAC2) through a connection point between the first switching element and the second switching element (node between Q1 and Q2) and a connection point between the third switching element and the fourth switching element (node between Q3 and Q4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the rectifier with a synchronous rectifier, as disclosed in Teren to boost efficiency and reduce cost of the power converter circuit (Abstract and Para. 0005-0006).

In re claim 7, MARCINKIEWICZ discloses (Fig. 4) the rectifier (414).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier, wherein the controller is further configured to control the first switching element and the fourth switching element to be turned on and off in a same phase based on a frequency of the AC voltage, and to control the second switching element and the third switching element to be turned on and off in a phase opposite to the same phase.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031), wherein the controller (comprising elements 12, 14 and 16) is further configured to control the first switching element (Q1) and the fourth switching element (Q4) to be turned on and off in a same phase based on a frequency of the AC voltage, and to control the second switching element (Q2) and the third switching element (Q3) to be turned on and off in a phase opposite to the same phase (Para. 0030-0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the rectifier with a synchronous rectifier, as disclosed in Teren to boost efficiency and reduce cost of the power converter circuit (Abstract and Para. 0005-0006).

In re claim 8, MARCINKIEWICZ discloses (Fig. 4) wherein: the converter (converter comprising inductor 404, diode 406 and switch 408) comprises at least one switching element (switch 408); and the controller (250) is further configured to control the at least one switching 

In re claim 9, MARCINKIEWICZ discloses wherein the DC voltage is configured to exceed a peak value of the rectified AC voltage (Para. 0071-0077).

In re claim 10, MARCINKIEWICZ discloses (Fig. 4) a power supply (400) comprising: 
a power input terminal (420); 
an output capacitor (430); 
a rectifier (414) connected to the power input terminal, and configured to rectify an AC voltage input through the power input terminal; 
a converter (converter comprising inductor 404, diode 406 and switch 408) configured to convert the rectified AC voltage into a DC voltage based on a preset voltage and supply the DC voltage to the output capacitor (Para. 0071-0077); and 
a diode bridge (416) including an input terminal (input terminal of diode bridge 416) connected to the power input terminal (420) and an output terminal (output terminal of diode bridge 416) connected to the output capacitor (430).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031).


In re claim 11, MARCINKIEWICZ discloses (Fig. 4) wherein the diode bridge (416) is configured to bypass the rectifier (414) and supply the AC voltage to the output capacitor (430) until a peak voltage of the input AC voltage is the same as voltage charged in the output capacitor (Para. 0071-0077).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the rectifier with a synchronous rectifier, as disclosed in Teren to boost efficiency and reduce cost of the power converter circuit (Abstract and Para. 0005-0006).

In re claim 12, MARCINKIEWICZ discloses (Fig. 4) wherein the diode bridge (416) is further configured to bypass the rectifier (414) and supply an AC voltage higher than voltage charged in the output capacitor to the output capacitor (Para. 0071-0077).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the rectifier with a synchronous rectifier, as disclosed in Teren to boost efficiency and reduce cost of the power converter circuit (Abstract and Para. 0005-0006).

In re claim 13, MARCINKIEWICZ discloses (Fig. 4) the rectifier (414).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier, the plurality of switching elements comprise a pair of switching elements connected in series with each other and another pair of switching elements connected in series with each other; the pair of switching elements comprises a first switching element located at an upper end and a second switching element located at a lower end; and the another pair of switching elements is configured to be connected in parallel with the pair of switching elements and comprises a third switching element located at the upper end and a fourth switching element located at the lower end.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031), wherein the plurality of switching elements (Q1-Q4) comprise a pair of switching elements (Q1-Q2) connected in series with each other and another pair of switching elements (Q3-Q4) connected in series with each other; the pair of switching elements 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the rectifier with a synchronous rectifier, as disclosed in Teren to boost efficiency and reduce cost of the power converter circuit (Abstract and Para. 0005-0006).

In re claim 14, MARCINKIEWICZ discloses (Fig. 4) the rectifier (414).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier, wherein the synchronous rectifier is further configured to be connected to the power input terminal through a connection point between the first switching element and the second switching element and a connection point between the third switching element and the fourth switching element.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031), wherein the synchronous rectifier is further configured to be connected to the power input terminal (VAC1 and VAC2) through a connection point between the first switching element and the second switching element (node between Q1 and Q2) and a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the rectifier with a synchronous rectifier, as disclosed in Teren to boost efficiency and reduce cost of the power converter circuit (Abstract and Para. 0005-0006).

In re claim 15, MARCINKIEWICZ discloses (Fig. 4) wherein the converter (converter comprising inductor 404, diode 406 and switch 408) comprises: an inductor (inductor 404) provided in a line connected to the rectifier (414); a fifth switching element (switch 408) provided between an inductor-side node (right side of inductor 404) and a ground-side node (426); and a diode (diode 406) provided in a line connecting the fifth switching element (switch 408) and the output capacitor (430).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the rectifier with a synchronous rectifier, as disclosed in Teren to boost efficiency and reduce cost of the power converter circuit (Abstract and Para. 0005-0006).

In re claim 17, MARCINKIEWICZ discloses an electronic apparatus (Fig. 4) comprising: 
a load (422) configured to receive power and perform an operation (Para. 0071-0077); and 
a power supply (400) configured to supply power to the load (Para. 0071-0077), and comprising: 
a power input terminal (420), 
an output capacitor (430), 
a rectifier (414) configured to rectify an AC voltage input through the power input terminal, 
a converter (converter comprising inductor 404, diode 406 and switch 408) configured to convert the rectified AC voltage into a DC voltage based on a preset voltage and supply the DC voltage to the output capacitor (Para. 0071-0077), and 
a protection circuit (416) provided between the power input terminal (420) and the output capacitor (430), and configured to supply an AC voltage higher than voltage charged in the output capacitor to the output capacitor by bypassing the rectifier (Para. 0071-0077).
MARCINKIEWICZ fails to disclose wherein the rectifier is a synchronous rectifier.
Teren teaches (Fig. 1) a power converter circuit (10), wherein the rectifier is a synchronous rectifier (the rectifier of the power converter circuit 10 is a synchronous rectifier, Para. 0030-0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MARCINKIEWICZ to replace the .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 16, the prior art of record MARCINKIEWICZ discloses in Fig. 4 and EMI filter (407) but is located after the rectifier circuit not between the power input terminal and the rectifier circuit; it does not appear obvious to one of ordinary skill in the art to modify the prior art of record to disclose or suggest “an electromagnetic interference filter provided between the power input terminal and the synchronous rectifier, and configured to block high frequency noise included in the AC voltage” in combination with other limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838